Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s After Final Amendment filed 5/27/2022.
Claims 2-25 are pending for this examination.
Claims 2-5, 7, 9-11, 13, 15, 17-19, 21, 23, and 25 were amended.
Claim 1 was cancelled.

Allowable Subject Matter
Claims 2-25 are allowed.  

The following is an examiner’s statement of reasons for allowance: 
	Prior art teaches systems and methods for training and configuring memory devices in a system, however, the prior art does not fairly teach or suggest, individually or in combination, a system and method with interface circuitry, processor, and memory controller connected to a memory device, where the memory controller is configured to interact with memory during training, and interface is configured to interact with memory during training, then testing at least one of the memory controller or interface with the memory to determine configuration data of the memory, then when memory transactions are not in-process, reconfigure the memory controller and interface based upon the configuration data as claimed.  Examiner finds that prior arts such as Rajan ‘583 teaches memory systems wherein training of memory devices to determine configuration of memory controller, interface, and memory is done during initial connection / POST of the memory and reconfiguration commands can be executed to reconfigure the memory controller to a virtualized memory setup to utilize memory in a different way based on configuration data presented during discovery of available configurations for the memory devices, but Examiner finds that prior art does not specifically teach the testing of memory controller and/or interface after the training configurations of the memory devices to find configuration data for the memory and then performing the reconfiguration of the memory controller and interface happening afterwards during a period of time when no memory transactions are being done as claimed, i.e. no interrupts are initiated or instructions / commands specifically being used to start the reconfiguration of the memory controller and interface to the memory.  Applicant argues these limitations on Pages 8-9 of Applicant’s Remarks filed 5/27/2022.  The prior art of record neither anticipates nor renders obvious the above recited combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rajan et al. (US 2014/0192583) teaches a configurable memory circuit where testing of memory devices during POST / connection is done to establish and configure memory and wherein a reconfiguration command can be issued to the memory controller to initiate discovery of configurations for the memory devices to establish a emulated configuration for using the physical memory devices.
Zimmer et al. (US 10,372,491) teaches a system for migrating context, wherein in response to an interrupt, a processor context and memory context can be migrated from a portable device to an attached computing device via a dock.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL SUN/Primary Examiner, Art Unit 2183